DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on June 03, 2019 and September 11, 2019 have been considered by the Examiner.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a display control unit and an execution unit  in claims 12-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 9-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub: 2016/0065661) and in further view of Murayama (US Pub: 2007/0201389) (Applicant submitted reference).
Regarding claim 1, Kang teaches: A control method of an information processing apparatus that can execute authentication processing with a communication apparatus by a plurality of authentication schemes [fig. 10], the method comprising: performing display control to cause a display unit to display a guide for performing the authentication processing with the communication apparatus in accordance with one of the plurality of authentication schemes when the information processing apparatus has obtained information from the communication apparatus by predetermined communication; and executing the authentication processing in accordance with an operation performed by a user after the guide is displayed by the control performed in the performing the display control  [p0085, p0086, fig. 10: 1000b], and in the executing, the authentication processing with the communication apparatus is executed in 
Kang does not disclose another guide.  In the same field of endeavor, Murayama teaches: wherein in the performing the display control, a different guide is displayed in accordance with contents of the obtained information [p0053, p0057, p0058, fig. 10].  Murayama provides different authentication schemes in terms of snapshotting a 2D code displayed on a printer or printed by the printer based on the printer’s display capability.  Therefore, given Kang’s example on dynamic user interface for authentication based on printer’s setting and Murayama’s prescription on different guides for performing  authentication scheme based on a printer’s capability, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to implement dynamic user interface of authentication scheme in accordance with the contents of the obtained information and corresponds to the displayed guide for providing clear instruction based on printer’s capability for improving user experience.

Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kang and Murayama further teaches: The method according to claim 1, wherein the operation by the user includes an operation performed on the communication apparatus [Murayama: p0051, p0052], the information obtained by the Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Murayama further teaches: The method according to claim 2, wherein in the performing the display control, in a case in which the capability information of the communication apparatus indicates that the communication apparatus includes a screen configured to display authentication information, the display unit is made to display a guide indicating that the authentication information displayed on the screen by the communication apparatus is to be input to the information processing apparatus [p0053-p0056].  Therefore, the combined teaching of the two would have made the dynamic display for guiding authentication by scanning 2D code displayed or printed based on the printer’s display capability obvious to a skilled in the art for improving user experience. 	Regarding claim 4, the rationale applied to the rejection of claim 3 has been incorporated herein.  Murayama further teaches: The method according to claim 3, wherein in the performing the display control, in a case in which the communication apparatus is a printer and the capability information of the communication apparatus 
Regarding claim 9, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kang further teaches: The method according to claim 1, wherein the plurality of authentication schemes include a scheme of executing the authentication processing when authentication information is input to the information processing apparatus and a scheme of executing the authentication processing without inputting the authentication information to the information processing apparatus [p0070, p0088, p0094]. 	Regarding claim 10, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kang further teaches: The method according to claim 1, wherein the obtained information includes scheme information indicating an authentication scheme supported by the communication apparatus, and the authentication processing with the communication apparatus is executed in the executing in accordance with the authentication scheme indicated by the scheme information [p0086, p0088, p0094].
 	Regarding claim 11, the rationale applied to the rejection of claim 1 has been incorporated herein.  Murayama further teaches: The method according to claim 1, wherein in the executing, the authentication processing with the communication 
Claims 12-15 and 20-22 have been analyzed and rejected with regard to claims 1-4 and 9-11 respectively.

Claim 23 has been analyzed and rejected with regard to claim 1 and in accordance with Kang’s further teaching on: A non-transitory computer-readable storage medium storing instructions for causing a computer to execute a method of [p0258].

6.	Claims 5, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub: 2016/0065661) and Murayama (US Pub: 2007/0201389) (Applicant submitted reference); and in further view of Fujiwara et al (US Pub: 2018/0152829). 	Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Murayama describes Bluetooth for connection and/or wireless communication [p0035].  In the same field of endeavor, Fujiwara et al further teaches: The method according to claim 1, wherein the predetermined communication is communication in accordance with Bluetooth.RTM. Low Energy (BLE) [claim 2].  Therefore, it would have been obvious for an ordinary skilled in the art before the .

Regarding claim 7, the rationale applied to the rejection of claim 5 has been incorporated here.  Fujiwara et al further teaches: The method according to claim 5, wherein the authentication processing is pairing processing in the BLE [p0061-p0063, 
Regarding claim 16, the rationale applied to the rejection of claim 12 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to clam 5.

Regarding claim 18, the rationale applied to the rejection of claim 16 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to clam 7.
7.	Claims 6, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub: 2016/0065661), Murayama (US Pub: 2007/0201389) (Applicant submitted reference), and Fujiwara et al (US Pub: 2018/0152829); and in further view of Qi et al (US Pub: 2016/0234301). 	Regarding claim 6, the rationale applied to the rejection of claim 5 has been incorporated herein.  Fujiwara et al further teaches transmitting advertising information and scan request and response in [claim 2].  For a redundant teaching in the same field of endeavor, Qi et al teaches: The method according to claim 5, wherein the .
	Regarding claim 8, the rationale applied to the rejection of claim 5 has been incorporated herein.  Fujiwara et al further teaches: The method according to claim 5, wherein the obtained information is included in the advertising information transmitted from the communication apparatus [p0037].  In the same field of endeavor, Qi et al further also discloses it in [p0049].  Therefore, the teaching from both Fujiwara et al and Qi et al would have made including device/capability information in advertising obvious to a skilled in the art for improving communication efficiency.
Regarding claim 17, the rationale applied to the rejection of claim 16 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to clam 6.
 	Regarding claim 19, the rationale applied to the rejection of claim 16 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to clam 8.

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674